     Case 2:17-cv-01868-RFB-NJK Document 153 Filed 08/31/21 Page 1 of 4



 1   Leslie Bryan Hart, Esq. (SBN 4932)
     FENNEMORE CRAIG, P.C.
 2   7800 Rancharrah Pkwy
 3   Reno, Nevada 89511
     Tel: 775-788-2228 Fax: 775-788-2229
 4   lhart@fclaw.com

 5   (Admitted Pro Hac Vice)
     Scott J. Fisher, Esq.
 6   Karl R. Barnickol, Esq.
 7   NEAL, GERBER & EISENBERG LLP
     Two North La Salle St., Suite 1700
 8   Chicago, IL 60602
     Tel: 312-269-8047 Fax: 312-980-0878
 9
     Attorneys for Defendants Tahoe Resources, Inc., Mark Sadler,
10   Ronald W. Clayton, Edie Hofmeister and C. Kevin McArthur
11

12                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
13
      IN RE: TAHOE RESOURCES, INC.                      CASE NO. 2:17-cv-01868-RFB-NJK
14    SECURITIES LITIGATION
15                                                      JOINT     STIPULATION    AND
                                                        [PROPOSED] ORDER TO MODIFY
16
                                                        CLASS CERTIFICATION BRIEFING
17                                                      SCHEDULE
                                                             (Second Request)
18

19            Plaintiff Kevin Nguyen (“Plaintiff”) and Defendants Tahoe Resources, Inc., C. Kevin

20   McArthur, Ronald W. Clayton, Mark T. Sadler, and Edie Hofmeister (“Defendants” and,

21   together with Plaintiff, the “Parties”), by and through their undersigned counsel, hereby stipulate

22   to modify the briefing schedule for Plaintiff’s Motion for Class Certification as follows:

23            WHEREAS, on June 6, 2021, the Court granted the Parties’ Joint Stipulation to Set Class

24   Certification Briefing Schedule (ECF No. 141) that provided that Plaintiff would file his motion

25   for class certification on July 1, 2021, Defendants would file their response to the motion for

26   class certification on September 1, 2021, and Plaintiff would file his reply on October 29, 2021;

27            WHEREAS, Plaintiff filed his Motion for Class Certification on July 1, 2021;

28            WHEREAS, Plaintiff produced documents relevant the report of his expert, Dr. Zachary


     18762226.2/038461.0002
     Case 2:17-cv-01868-RFB-NJK Document 153 Filed 08/31/21 Page 2 of 4



 1   Nye Ph.D. on July 19, 2021, and Defendants took the deposition of the Plaintiff and Dr. Nye on

 2   August 3rd and 4th;

 3            WHEREAS, the Parties have also been working cooperatively to complete the first phase

 4   of fact discovery, which focuses on the depositions of witnesses residing in the United States and

 5   is currently scheduled to end on September 1, 2021;

 6            WHEREAS, scheduling the depositions of United States witnesses has been complicated

 7   because a majority of those witnesses are third-parties or former employees of Tahoe Resources

 8   who have to be subpoenaed individually, who reside outside of Nevada and whose availability

 9   for deposition continues to be adversely impacted by the COVID 19 pandemic;

10            WHEREAS, contemporaneously herewith, the Parties have filed a joint stipulation

11   requesting that the Court adjust the date for completion of the first phase of fact discovery from

12   September 1st to November 1st to facilitate the orderly completion of depositions of United States

13   witnesses;

14            WHEREAS, it is contemplated that if extended, completion of the first phase of

15   discovery would proceed contemporaneously with the commencement of the second phase of

16   discovery, which includes foreign discovery;

17            WHEREAS, the Defendants seek additional time to prepare their response to the Motion

18   for Class Certification and their expert’s rebuttal to Dr. Nye’s report;

19            WHEREAS, the Parties in good faith view a twenty-eight (28) day extension of time for

20   Defendants to file their response to the Motion for Class Certification and Plaintiff to conduct

21   discovery of Defendants’ expert and file their reply in support of the Motion as reasonable and

22   necessary to the efficient administration of the case, and is not anticipated to delay the ultimate

23   disposition of the case, including the close of discovery and deadline to file dispositive motions

24   that are presently set for late 2022;

25            NOW, THEREFORE, the Parties request that this Court modify the briefing schedule for

26   Defendants’ response to Plaintiff’s Motion for Class Certification as follows:

27            1.        Defendants shall file their response to the Motion for Class Certification by

28   September 29, 2021; and


     18762226.2/038461.0002
     Case 2:17-cv-01868-RFB-NJK Document 153 Filed 08/31/21 Page 3 of 4



 1            2.        Plaintiff shall file his reply in support of his Motion for Class Certification by

 2   November 30, 2021.

 3            IT IS SO STIPULATED.

 4   Dated: August 27, 2021
 5   LEAD PLAINTIFF                                         TAHOE RESOURCES, INC.
     KEVIN NGUYEN
 6
     By: /s/ James M. Wilson, Jr.                           By:    /s/ Karl R. Barnickol
 7
     James M. Wilson, Jr. (Pro Hac Vice)                    Scott J. Fisher (Pro Hac Vice)
 8   Robert W. Killorin(Pro Hac Vice)                       Karl R. Barnickol (Pro Hac Vice)
     Katherine Lenahan(Pro Hac Vice)                        Andrew May (Pro Hac Vice)
 9   Daniel Brian Weiss(Pro Hac Vice)
                                                            NEAL, GERBER & EISENBERG LLP
10   FARUQI & FARUQI, LLP                                   2 North LaSalle Street, Suite 1700
     685 Third Avenue, 26th Floor                           Chicago, IL 60602
11   New York, NY 10017                                     Telephone: 312-269-8000
     Telephone: 212-983-9330                                Facsimile: 312-269-1747
12   Facsimile: 212-983-9331
                                                                   and
13            and
                                                            Leslie Bryan Hart (State Bar #4932)
14   Martin A. Muckleroy (State Bar #9634)                  FENNEMORE CRAIG, P.C.
     MUCKLEROY LUNT, LLC                                    7800 Rancharrah Parkway
15   6077 S. Fort Apache Rd., Ste 140                       Reno, Nevada 89511
     Las Vegas, NV 89148                                    Tel: 775-788-2200
16   Telephone: 702-907-0097                                Fax: 775-786-1177
     Facsimile: 702-938-4065
17

18

19                                                    ORDER

20            IT IS SO ORDERED that Defendants’ response to Plaintiff’s Motion for Class

21   Certification shall be due by September 29, 2021, and Plaintiff’s reply in further support of his

22   class certification motion shall be due by November 30, 2021.

23   DATED:         August 31, 2021.

24

25                                                     THE HONORABLE RICHARD F. BOULWARE, II
                                                                UNITED STATES DISTRICT JUDGE
26

27

28


     18762226.2/038461.0002
     Case 2:17-cv-01868-RFB-NJK Document 153 Filed 08/31/21 Page 4 of 4



 1                                     CERTIFICATE OF SERVICE

 2            Pursuant to F.R.C.P. 5(b), I certify that on August 30, 2021, a true and correct copy of the

 3   JOINT STIPULATION AND [PROPOSED] ORDER TO SET CLASS CERTIFICATION

 4   BRIEFING SCHEDULE (Second Request) was transmitted electronically through the Court’s

 5   e-filing electronic notice system to the attorney(s) associated with this case. If electronic notice

 6   is not indicated through the court’s e-filing system, then a true and correct paper copy of the

 7   foregoing document was delivered via U.S. Mail.

 8
     Andrew R. Muehlbauer andrew@mlolegal.com
 9   Jeremy Alan Lieberman jalieberman@pomlaw.com
10   John P. Aldrich jaldrich@johnaldrichlawfirm.com
     Joseph Alexander Hood , II ahood@pomlaw.com
11   Martin Muckleroy martin@muckleroylunt.com
     Megan Remmel mremmel@faruqilaw.com
12   Nicholas I. Porritt nporritt@zlk.com
     Sean P Connell sean@mlolegal.com
13
     Scott Jared Fisher sfisher@nge.com
14   Robert W. Killorin rkillorin@faruqilaw.com
     James M. Wilson, Jr. jwilson@faruqilaw.com
15   Phillip Kim pkim@rosenlegal.com
     Karl Barnickol kbarnickol@nge.com
16

17                                                     /s/ Claudio Lerma
                                                    An Employee of Fennemore Craig, P.C.
18

19

20

21

22

23

24

25

26

27

28


     18762226.2/038461.0002
